Gaston, Judge.
We assent entirely to the opinion expressed in the Court below. On common law principles we see no ground upon which the plaintiff can invalidate the sale made by himself and the tenant for life. It is not af-. fected by the act of 1784, 1 Rev. St. ch. 37, sec. 19, because under that act a parol conveyance of slaves is good between the parties thereto. If it were not, the act of 1792. 1 Rev. Stat. ch. 37, sec. 19, declares bona fide sales of slaves, accompanied by delivery, good without a bill of sale. The act of 1819, to avoid parol contracts for the sale of lands and slaves, did not go into operation until the 1st of January, 1821; and if it had been in operation before the sale in question, it would not have applied thereto; for executed contracts are not embraced within its purview. Choat v. Wright, 2 Dev. 289. Mushat v. Brevard, 4 Dev. 73.
Per Curiam. Judgment affirmed.